Case 1:19-cr-00059-LO Document 213 Filed 06/02/21 Page 1 of 1 PageID# 1862




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division



UNITED STATES OF AMERICA,

      V.                                            No. l:19-cr-59

DANIEL EVERETTE HALE,

                   Defendant.



                                      ORDER


      Upon consideration of Defendant's Unopposed Motion to Continue Sentencing

by Two Weeks, for the reasons stated in the Motion, and for good cause shown, it is

hereby ORDERED that the Motion is GRANTED. And it is FURTHER ORDERED

that the sentencing in this matter now set for July 13, 2021 is hereby CONTINUED

to July 27, 2021 at 9:00 a.m.

      The Clerk is directed to forward copies of this Order to counsel of x'ecord and

the United States Probation Office.




June X.2021                                         ^
Alexandria, VA                               The HonoralflSLiam O'Grady
                                             United States District Judge
